October 28, 1927. The opinion of the Court was delivered by
The facts in this case are stated in the report of the special referee. The plaintiff and the defendant, C.S. Lynch, filed exceptions to the referee's report, and the Circuit Judge, by his decree, overruled the referee's conclusions. Let the report of the referee and the decree be reported. From the decree on circuit, the defendants appeal to this Court upon exceptions which put in issue the conclusions of the Circuit Judge as to the rights and liabilities of the parties.
At the trial of the case both parties submitted oral testimony as to alleged parol contemporaneous agreements regarding the indorsement of the first note *Page 265 
of the series by certain defendants. We think that such testimony was not properly admissible, as it tended to vary the terms of a written contract; but, as it was not objected to at the trial, and is not the subject of exception in this Court, it must be considered in reaching a conclusion in the case.
The whole matter is practically reduced to a question of the weight of the testimony adduced by the respective parties, and, while we do not agree with all that was said by the special referee in his report, we do agree with his findings as to the weight of the testimony and with his recommendations in view of such findings. We therefore adopt his conclusions as the judgment of this Court.
The judgment of the Circuit Court is reversed, and the case remanded to that Court for proceedings not inconsistent with this opinion.
MR. CHIEF JUSTICE WATTS and MR. JUSTICE STABLER concur.